       Case 1:20-cv-01012-WHA-SMD Document 5 Filed 01/21/21 Page 1 of 1




                      IN THE DISTRICT COURT OF THE UNITED STATES
                          FOR THE MIDDLE DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

R. TERRY MCDOUGALD, JR.,                        )
a.k.a., Rufus Terry McDougald, Jr.,             )
                                                )
        Plaintiff,                              )
                                                )
        v.                                      )      CASE NO. 1:20-CV-1012-WHA
                                                )
WALMART, et al.                                 )
                                                )
        Defendants.                             )

                                            ORDER

         On January 4, 2021, the Magistrate Judge entered a Recommendation (Doc. #3) to

 which Plaintiff filed an objection (Doc. # 4) After an independent review of the file, and upon

 consideration of the Recommendation and Plaintiff’s objection thereto, it is ORDERED that:

       1.    Plaintiff’s objection is OVERRULED.

        2.   The Recommendation of the Magistrate Judge is ADOPTED.

        3.   The motion for leave to proceed in forma pauperis filed by Plaintiff (Doc. 2) is

DENIED.

        4. This case is DISMISSED without prejudice in accordance with the provisions of 28

U.S.C. § 1915(g) for plaintiff’s failure to pay the full filing fee upon initiation of this case.

        A separate Final Judgment will be entered.

        DONE this 21st day of January 2021.




                                  /s/ W. Harold Albritton
                                  SENIOR UNITED STATES DISTRICT JUDGE
